Title: Ann Thompson Gerry to Abigail Adams, 21 December 1797
From: Gerry, Ann Thompson
To: Adams, Abigail


        
          My dear Madam
          Cambridge Decr 21st 1797.
        
        I acknowledge the receipt of your very obliging favour of th’ 23d of Novbr and should have done myself that pleasure before but was prevented by a severe indisposition (from which I am now pretty well recover’d) and the afflicting loss of my Father which has called my Sister from me
        
        I am extremely anxious to hear from Mr. Gerry at Paris I find by my letters from him previous to his quitting the Hague that the other Gentlemen where misinformed with respect to the place he sailed for having heard that it was Havre instead of Rotterdam which occasioned their proceeding without him I hope that as soon as any probable cojecture can be formed of the time of his return you will be so obliging as to inform me of it. with my best respects to the President and wishes for many returns of the season I remain / Dear Madam with sentiments of the highest / respect and esteem your obliged friend
        
          Ann Gerry
        
      